DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the claimed method in narrative in form and are replete with indefinite language. Applicant must amend the claims so as to recite the method as a series of active method steps. 
	For example, take following language in step 1) of claim 1: “cleaning of a distillation chamber: a cleaning fluid is used, a first pump is started to pump a specified quantity of the cleaning fluid into the distillation chamber…”. This language is narrative in form and is unacceptable for use in claiming a method under US patent law. If said language were amended to properly recite an active method step, it would take the following form --a step of cleaning a distillation chamber using a cleaning fluid, wherein the step of cleaning comprises starting a first pump to pump a specified quantity of cleaning fluid into the distillation chamber...--.
	To overcome this rejection, Applicant must amend the claims such that all steps of the method recited therein are recited as active method steps.
	With regard to claims 1 and 2: Claim 1 recites “an automatic tritium extraction method for environmental monitoring,” in the preamble thereof. However, claim 1 fails to explicitly recite any active method steps which clearly involve or result in “tritium extraction” or “environmental monitoring”. Claim 2 fails to cure this deficiency of claim 1. Therefore, it is unclear how the claims represent “an automatic tritium extraction method for environmental monitoring” as specified by the preamble of claim 1.
	To overcome this rejection, Applicant should amend claim 1 to explicitly recite at least one active method step which explicitly and clearly involves or results in automatic tritium extraction, as well as at least one active method step which explicitly and clearly involves or results in environmental monitoring.
Claim 1 recites the limitation "the following steps" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “when agitation cleaning of the distillation chamber is completed” in lines 6-7. It is unclear what “agitation cleaning of the distillation chamber” refers to. 
Is the “agitation cleaning of the distillation chamber” a component step of step “1) cleaning of a distillation chamber”? Presumably, such is Applicant’s intention. However, there is nothing in claim 1 which clearly indicates that the “agitation cleaning of the distillation chamber” is part of the step of “1) cleaning of a distillation chamber”. Furthermore, there is nothing in claim 1 which indicates that any agitation is involved in the step of “1) cleaning of a distillation chamber”. Therefore, as written, the term  “agitation cleaning of the distillation chamber” appears to refer to an unclaimed step which is separate from the step of “1) cleaning of a distillation chamber”.
To overcome this rejection, Applicant should amend claim 1 to clearly and explicitly recite an active method step which is clearly and explicitly involves “agitation cleaning of the distillation chamber”.
Claim 1 recites the limitation "the temperature of an outer wall" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the distillation amount" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rest of samples in a sample tank" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected due to its dependency on indefinite claim 1.

Citation of Pertinent Prior Art
Given that the claims are replete with indefinite language, proper comparison between the claimed method and the prior art is not possible at this time. However, the following references are made of record as being relevant to the method disclosed by Applicant. 
Sheeline (US 4,119,560) teaches a method and apparatus of distilling radioactive waste.
Sheeline (US 4,246,233) teaches a method and apparatus of distilling radioactive waste.
Queiser et al. (US 4,314,877) teaches a method and apparatus of distilling radioactive waste water.
Harp (US 4,892,684) teaches a method and apparatus of distilling radioactive waste water.
Erbse et al. (US 4,902,446) teaches a method and apparatus of distilling radioactive liquids.
Chand et al. (WO 2008/081468) teaches a method for extracting tritium from groundwater for monitoring thereof. 
Yang et al. (US 2014/0151215) teaches a method and apparatus of distilling radioactive liquids.
Yang et al. (US 9,604,154) is the granted patent corresponding to the Yang reference cited above.
Kherani (“An alternative approach to tritium-in-water monitoring”) teaches a method of extracting tritium from ground water by distillation for the monitoring of said ground water. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772